         Case
          Case1:20-cv-04304-RA
               1:20-cv-04304-RA Document
                                 Document26-1
                                          31 Filed
                                              Filed07/17/20
                                                    07/15/20 Page
                                                              Page11ofof11




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

BREAKING GLASS PICTURES, LLC,   )
                                )
          Petitioner,           )
                                )
v.                              )                 CIVIL ACTION NO. 20-CV-04304
                                )
SAL FRANCIOSA PRODUCTIONS, LLC, )
                                )
          Respondent.           )



                                         ORDERORDER
                                    [PROPOSED]

       AND NOW, this _____         July
                      17th day of __________, 2020, upon consideration of the Parties’

Joint Motion to Transfer Action, as well as the memorandum of law submitted in support and the

declarations of Richard Wolff and Salvatore Franciosa, it is hereby ORDERED that the Motion

is GRANTED, this action is hereby TRANSFERRED to the United States District Court for the

Eastern District of Pennsylvania.


                                                   Hon. Ronnie Abrams
                                                   United States District Court Judge
                                                   Southern District of New York




                                              2
